Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 1 of 11 Page ID #2531


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JANIAH MONROE,
    MARILYN MELENDEZ,
    EBONY STAMPS,
    LYDIA HELÉNA VISION,
    SORA KUYKENDALL, and
    SASHA REED,

                           Plaintiffs,

    v.                                                    Case No. 18-cv-00156-NJR

    STEVE MEEKS,
    MELVIN HINTON, and
    ROB JEFFREYS,

                           Defendants.

                                MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on the motion for class certification brought by

Plaintiffs Janiah Monroe, Marilyn Melendez, Ebony Stamps, 1 Lydia Heléna Vision, Sora

Kuykendall, and Sasha Reed pursuant to Federal Rule of Civil Procedure 23(b)(2). (Doc. 124).

Defendants opposed the motion for class certification in a response filed on June 14, 2019.

(Doc. 145). Plaintiffs then filed a reply brief. (Doc. 149). For the following reasons, the motion

is granted.

                                               INTRODUCTION

         Plaintiffs, transgender women currently incarcerated in the Illinois Department of

Corrections (“IDOC”) facilities, bring this civil action pursuant to 42 U.S.C. § 1983 for




1
  Plaintiffs state that Ebony Stamps is no longer in IDOC custody. (Doc. 124, p. 7). Because an individual “who
[is] no longer incarcerated [does] not have a legally cognizable interest in enjoining IDOC’s future behavior” and
does “not have standing to assert the class claims” Ebony Stamps will be dismissed from this case. Holmes v.
Godinez, 311 F.R.D. 177, 213 (N.D. Ill. Oct. 8, 2015).

                                                Page 1 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 2 of 11 Page ID #2532


violations of their constitutional rights. Plaintiffs claim that IDOC fails to provide

constitutionally adequate medical treatment for inmates seeking evaluation and treatment

for gender dysphoria in violation of the Eighth Amendment. (Doc. 1, p. 3; Doc. 124, p. 7).

Plaintiffs seek declaratory and injunctive relief, asking the Court to compel Defendants to

develop and implement a plan to eliminate the substantial risk of serious harm that Plaintiffs

and members of the putative class suffer due to Defendants’ inadequate evaluation and

treatment of gender dysphoria. (Doc. 1, p. 37; Doc. 124, p. 7). Plaintiffs also have moved for

the certification of a class action under Federal Rule of Civil Procedure 23(b)(2). (Doc. 124, p.

7). As defined in the motion and memorandum in support of class certification, the proposed

class includes, “all prisoners in the custody of IDOC who have requested evaluation or

treatment for gender dysphoria.” (Doc. 124, pp. 8, 38).

                                          DISCUSSION

I. LEGAL STANDARD FOR CLASS CERTIFICATION

       A plaintiff seeking to certify a class must satisfy the four requirements of Federal Rule

of Civil Procedure 23(a): numerosity, commonality, typicality, and adequacy of

representation. See, e.g., Harper v. Sheriff of Cook Cty., 581 F.3d 511, 513 (7th Cir. 2009). In

addition to meeting the threshold requirements of Rule 23(a), a plaintiff also must satisfy the

requirements of at least one subsection of Rule 23(b). Here, Plaintiffs seek to certify a class

under Rule 23(b)(2), and therefore they must show that “a single injunction or declaratory

judgment would provide relief to each member of the class.” Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 621 (2011). Finally, the Seventh Circuit has “long recognized an implicit

requirement under Rule 23” that a class must be ascertainable, meaning “the class must be

defined clearly and that membership be defined by objective criteria.” Mullins v. Direct



                                         Page 2 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 3 of 11 Page ID #2533


Digital, LLC, 795 F.3d 654, 657 (7th Cir. 2015). 2

        “Plaintiffs bear the burden of showing that a proposed class satisfies the Rule 23

requirements, but they need not make that showing to a degree of absolute certainty.”

Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 811 (7th Cir. 2012) (internal citation

omitted). “It is sufficient if each disputed requirement has been proven by a preponderance

of evidence.” Messner, 669 F.3d at 811 (citing Teamsters Local 445 Freight Div. Pension Fund v.

Bombardier Inc., 546 F.3d 196, 202 (2d Cir. 2008)).

II. RULE 23(A) REQUIREMENTS

        A. Numerosity

        The first requirement of Rule 23(a) is that the proposed class “be so numerous that

joinder of all members is impracticable.” FED. R. CIV. P. 23(a)(1). “Although there is no ‘bright

line’ test for numerosity, a class of forty is generally sufficient.” McCabe v. Crawford & Co., 210

F.R.D. 631, 643 (N.D. Ill. 2002) (citations omitted). See also Mulvania v. Sheriff of Rock Island

Cty., 850 F.3d 849, 859 (7th Cir. 2017). A plaintiff is not required to specify the exact number

of persons in the class, nor is a plaintiff required to establish the exact identity of the class

members. See Marcial v. Coronet Ins. Co., 880 F.2d 954, 957 (7th Cir. 1989) (citation omitted). In

addition to class size, courts consider “the geographic dispersion of the class members, the

type of relief sought, and the practicability of relitigating the common core issue, when

determining whether joinder would be practicable. Murry v. E*Trade Fin. Corp., 240 F.R.D.

392, 396 (N.D. Ill. 2006) (citations omitted).

        Plaintiffs state that as of July 28, 2018, IDOC records indicate that there are one

hundred thirteen transgender prisoners across twenty-one different IDOC facilities.


2
 Because Defendants do not dispute that the class is ascertainable or raise objections to the proposed class
definition, the Court finds that Plaintiffs have satisfied this requirement.

                                              Page 3 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 4 of 11 Page ID #2534


(Doc. 124, pp. 8, 10-11; Doc. 127-3, p. 2). According to more recent numbers presented by

Defendants, the proposed class consists of one hundred fifteen transgender inmates at

twenty-eight different facilities as of March 2019. (Doc. 145-1, p. 1). Defendants argue that

seventy inmates of the one hundred fifteen were receiving hormone treatment, and so the

proposed class would only be the remaining inmates who could challenge a continuing

denial of prescription hormones. (Doc. 145, p. 8). The Court finds, however, that Plaintiffs

claim they and the proposed class have been denied constitutionally adequate care for gender

dysphoria due to system-wide policies, which is not limited to, but includes, denial or delay

of hormone therapy and routine follow up. Therefore, class membership could include as

many as one hundred fifteen inmates who “would have legitimate claims.” Marcial, 880 F. 2d

at 957. Accordingly, the Court finds that Plaintiffs have successfully demonstrated

numerosity.

          B. Commonality

          The second requirement of Rule 23(a) is that there is at least one question of law or

fact common to the class. FED. R. CIV. P. 23(a)(2). “Although a court need only find a single

common question of law or fact, the mere occurrence of all plaintiffs suffering as a result of a

violation of the same provision of law is not enough. The claim must depend upon a common

contention that is capable of class-wide resolution.” Chi. Teachers Union, Local No. 1 v. Bd. of

Educ. of City of Chi., 797 F.3d 426, 434 (7th Cir. 2015) (citations omitted). “Where the same

conduct or practice by the same defendant gives rise to the same kind of claims from all class

members, there is a common question.” Lippert v. Baldwin, No. 10-c-4603, 2017 WL 1545672 at

*2 (N.D. Ill. Apr. 28, 2017) (quoting Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir.

2014)).

          Plaintiffs state that Defendants’ system-wide policies and practices have deprived all

                                          Page 4 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 5 of 11 Page ID #2535


proposed class members, who are seeking treatment of the same medical condition, of

constitutionally adequate medical care. (Doc. 124, p. 12). These policies and practices:

(1) allow under qualified medical professionals and non-medical prison staff to evaluate and

design treatment plans for prisoners seeking treatment for gender dysphoria through the use

of the Transgender Committee; (2) deny or delay hormone treatments for reasons that are not

recognized as contraindications to treatment; (3) fail to prescribe or administer appropriate

hormones and dosages and monitor prisoners’ health while receiving hormone treatment;

(4) do not evaluate and consider gender confirmation surgeries as a treatment option; and

(5) deprive prisoners of medically necessary social transition. (See Id. at pp. 13-24). While

gender dysphoria treatment must be tailored to each individual’s needs, IDOC’s systemic

policies and practices do not comply with established standards and guidelines defining

appropriate treatment, and so the treatment provided to all members of the proposed class

share the same inadequacies. (Id. at p. 13).

       'HIHQGDQWV DUJXH WKDW 3ODLQWLIIV· FODLPV IRFXV RQ GHOD\ RI WUHDWPHQW Ɇ “delays in

receiving hormone therapy, delays in receiving gender affirming clothing, etc.” (Doc. 145, p.

5). These allegations of delay can vary depending on an individual’s circumstances and must

be determined on an individual basis. Each claim of delay in treatment might not be sufficient

alone to rise to the level of an Eighth Amendment violation. (Id.). Defendants state that it has

not been established that there is one correct manner of treatment for gender dysphoria, and

treatment involves matters that are individualized and specific to each Plaintiff and proposed

class member. Even though an “illegal policy might provide the ‘glue’ necessary to litigate

otherwise highly individualized claims as a class[,]” an illegal policy is different from

complaints of systemic failures, and there is no illegal policy in place. (Id. at p. 7) (citing

Phillips v. Sheriff of Cook Cty., 828 F. 3d 541, 551 (7th Cir. 2016) (citations omitted)). Thus, this

                                           Page 5 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 6 of 11 Page ID #2536


suit is not appropriate for class certification.

       The Court finds that Plaintiffs have repeatedly identified IDOC policies and practices

that have allegedly resulted in inadequate medical treatment for Plaintiffs and apply to all

those in the proposed class. Because they claim that the Transgender Committee is

responsible for the overall treatment plans for transgender prisoners with gender dysphoria,

they are ultimately arguing that the Committee functions as “a common mode of exercising

discretion that pervades the entire” IDOC system. Wal-Mart Stores, Inc., 564 U.S. at 356.

Plaintiffs do not solely argue that a delay in care has caused constitutional deprivations, but

that multiple practices and policies, including delay of care for non-medical reasons, have all

contributed to misdiagnoses and inappropriate treatment for Plaintiffs. Therefore, the

common question applicable to all Plaintiffs and the proposed class is whether IDOC policies

and practices resulted in inadequate medical treatment in violation of the Eighth

Amendment. See Lippert, 2017 WL 1545672 at *4 (holding that that the common question of

whether “policies and practices do in fact put inmates with serious medical conditions at

risk” satisfies the commonality requirement) (citing Parsons v. Ryan, 754 F.3d 657, 678, 681

(9th Cir. 2014)). “[A]ny dissimilarities among the proposed class members will not impede

the generation of common answers in this case.” Lacy v. Cook Cty. Ill. 897 F.3d 847, 865 (7th

Cir. 2018). Thus, Plaintiffs have met the commonality requirement.

       C. Typicality

       The third requirement of Rule 23(a) is that the claims of the presentative parties are

typical of the claims of the class. FED. R. CIV. P. 23(a)(3). The typicality requirement is meant

to ensure that there is “enough congruence between the named representative’s claim and

that of the unnamed members of the class to justify allowing the named party to litigate on

behalf of the group.” Spano v. The Boeing Co., 633 F.3d 574, 586 (7th Cir. 2011). In other words,

                                           Page 6 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 7 of 11 Page ID #2537


the named representative’s claims must have “the same essential characteristics as the claims

of the class at large.” Oshana v. Coca-Cola Co., 472 F.3d 506, 514 (7th Cir. 2006) (quoting De La

Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983)). It is well-established that

typicality is satisfied if the named representative’s claim “arises from the same event or

practice or course of conduct that gives rise to the claims of other class members and . . . [the]

claims are based on the same legal theory.” Oshana, 472 F.3d at 514 (quoting Rosario v.

Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992)); De La Fuente, 713 F.2d at 232.

       Because Plaintiffs and proposed class members are subjected to Defendants’

centralized policies, procedures, and practices, Plaintiffs assert that their claims are typical of

the proposed class as a whole. Additionally, medical care for all inmates with gender

dysphoria is guided and overseen by a single body, the Transgender Committee. (Doc. 124,

p. 25). Plaintiffs and the proposed class members have experienced the same harm and seek

the same injunctive reliefɆUeform of the systemic deficiencies in the provision of healthcare

to individuals suffering from gender dysphoria. (Id., at p. 34). Differences in the precise

details of the named Plaintiffs’ injuries and those of the proposed class are irrelevant to the

determination of typicality, as the harm already incurred and the risk of future injury arises

from the same system-wide policies and practices. (Id.).

       Defendants claim that while the named Plaintiffs appear to have shared experiences,

that does not mean that their background or treatment within IDOC is typical of that of all

IDOC prisoners. (Doc. 145, p. 9). The evidence submitted by Plaintiffs lacks the type of

specificity needed to establish that these Plaintiffs have suffered experiences typical of the

proposed class. Plaintiffs make only generalizations about proposed class members without

specific data to compare the typicality of their claims. It cannot be assumed that every inmate

diagnosed with, or otherwise falling under the definition of, gender dysphoria wants to have

                                          Page 7 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 8 of 11 Page ID #2538


sex reassignment surgery or the other items sought, and so Plaintiffs cannot show that their

claims are typical of the group at large. (Id.).

        Here, the Court finds that Plaintiffs’ claim that they and the class members have been

exposed to Defendants’ same treatment policies and practices meets the typicality

requirement. While there may be distinctions between claims of the named Plaintiffs and

those of other class members, “the alleged harm arises from the same course of conduct on

the part of IDOC.” Rasho v. Walker, No. 7-cv-01298-MMM, Doc. 252, p. 5 (C.D. Ill., Aug. 14,

2015); see also De La Fuente, 713 F.2d at 232. If Plaintiffs succeed in demonstrating that IDOC

policies have resulted in constitutionally inadequate medical care for transgender prisoners

with gender dysphoria, then the resulting injunctive relief would likely benefit [P]laintiffs as

well as other similarly-afflicted IDOC prisoners.” Lippert, 2017 WL 1545672 at *6.

Accordingly, Plaintiffs have established typicality.

        D. Adequacy

        The final Rule 23(a) requirement for class certification is that “the representative

parties will fairly and adequately protect the interests of the class.” FED. R. CIV. P. 23(a)(4).

Defendants do not challenge the adequacy of class counsel (see Doc. 145, p. 10), and the Court

has no reason to believe they are not qualified. Therefore, the Court will only analyze whether

the named Plaintiffs are adequate representatives of the class.

        Plaintiffs argue that, as transgender prisoners with gender dysphoria, their interests

directly align with those of the purposed class. (Doc. 124, p. 35). If Plaintiffs achieve the relief

requested, for Defendants to implement constitutionally adequate medical care for prisoners

with gender dysphoria, the injunctive relief would also benefit all proposed class members.

(Id.; Doc. 149, p. 11).

        Defendants argue that Plaintiffs could proceed as a group, but they do not represent

                                          Page 8 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 9 of 11 Page ID #2539


the views of all potential class members. (Doc. 145, p. 10). In the Motion for Class

Certification, Plaintiffs are compared to each other, not to other putative class members,

ignoring a wide range of variation between prisoners with gender dysphoria. Defendants

further argue that Plaintiffs completely disregard and have no named representative for a

member who was born female but identifies as male or a member who has gender dysphoria

but chooses not to receive hormone treatment. As such, Defendants argue that Plaintiffs

cannot adequately protect the interests of all prisoners in the custody of IDOC who have

requested from IDOC evaluation or treatment for gender dysphoria. (Id.).

       The Court finds that Plaintiffs and the proposed class members have the same interest

in receiving constitutionally adequate care for the treatment of gender dysphoria. The Court

does not see how a variation in medical treatment between different prisoners with gender

dysphoria would result in conflicting interests or inadequate representation, as all

transgender inmates with gender dysphoria have allegedly been harmed by the same policies

and practices implemented throughout IDOC system. As such, the purposed class meets the

adequacy requirement.

IV. Rule 23(b)(2) Requirements

       Plaintiffs seek to certify a class under Rule 23(b)(2), which allows for certification upon

a finding that “the party opposing the class has acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole[.]” “Rule 23(b)(2) applies only when a single

injunction or declaratory judgment would provide relief to each member of the class. It does

not authorize class certification when each individual class member would be entitled to a

different injunction or declaratory judgment against the defendant.” Wal-Mart Stores, Inc., 564

U.S. at 360.

                                         Page 9 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 10 of 11 Page ID #2540


        Plaintiffs state that Defendants’ conduct applies to the class generally by depriving

 Plaintiffs and proposed class members of constitutionally adequate medical treatment for

 gender dysphoria through IDOC’s system-wide policies and practices. The request for

 injunctive relief to address systemic failures in treatment would apply to and benefit all

 members of the proposed class. (Doc. 124, p. 38).

        Defendants argue, first, that there is no basis for injunctive relief because there is no

 unlawful act by Defendants. (Doc. 145, p. 10). Additionally, there is not an injunctive remedy

 that could be imposed that would be final to the whole class and provide relief to each class

 member due to the individualized nature of the claims that could be presented. (Id., at p. 11).

 Because medical decisions cannot be made through a generic remedy and necessitate

 individualized relief, Plaintiffs’ claims are not amenable to class-wide injunctive relief. (Id.).

        Here, although each Plaintiff has included specific allegations regarding her

 unconstitutional care, Plaintiffs’ main argument is that they have suffered serious harm and

 are at risk of further harm as a result of IDOC policies, procedures, and practices that deny

 evaluation and medically necessary treatment of gender dysphoria. Furthermore, they seek

 injunctive relief regarding Defendants’ conduct and IDOC policies that would “apply

 generally to the class...” FED. R. CIV. P. 23(b)(2). “When members of a putative class seek

 uniform injunctive or declaratory relief from policies or practices that are generally applicable

 to the class as a whole[,]” the requirements of Rule 23(b) are deemed satisfied. Lippert, 2017

 WL 154672 at *9 (quoting Parsons, 754 F.3d at 688). Therefore, the Court grants class

 certification under Rule 23(b)(2).




                                          Page 10 of 11
Case 3:18-cv-00156-NJR Document 213 Filed 03/04/20 Page 11 of 11 Page ID #2541


                                       DISPOSITION

       For the reasons set forth above, the Court GRANTS Plaintiffs’ Motion for Class

 Certification (Doc. 124) and CERTIFIES a class defined as “all prisoners in the custody of

 IDOC who have requested evaluation or treatment for gender dysphoria.”

       IT IS SO ORDERED.

       DATED: March 4, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                      Page 11 of 11
